TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00119-CV


Thomas Borgstedte, M.D., and excellerx, Inc.
a/k/a Hospice Pharmacia, Appellants

v.

Debra Leigh, Kelvin Leonard and Thea King, Individually
and on Behalf of the Estate of Bobby Leonard, Deceased, Appellees




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2007V-034, HONORABLE DAN R. BECK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Thomas Borgstedte, M.D., and excellerx, Inc. a/k/a Hospice Pharmacia
and appellees Debra Leigh, Kelvin Leonard and Thea King, Individually and on Behalf of the Estate
of Bobby Leonard, Deceased, have filed a joint motion to dismiss this appeal.  The motion states that
appellants no longer wish to prosecute this appeal and that the parties have agreed to voluntarily
dismiss the appeal in this matter.  Accordingly, we grant the joint motion to dismiss and dismiss this
appeal.  See Tex. R. App. P. 42.1(a).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   March 26, 2008